DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 17/094,831 filed 11 November 2020. Claims 1-2 pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 11 November 2020 and 02 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A hydraulic control device, wherein a bypass valve and a second pump driven by a motor are connected in parallel between 5a first pump and a hydraulic operation part of a transmission, the hydraulic control device is configured to be switchable between a first state and a second state, wherein in the first state, a first oil is supplied from the first pump to the hydraulic operation part via the bypass valve, and 10in the second state, the first oil supplied from the first pump is pressurized by using the second pump, and the first oil that is pressurized is as a second oil and supplied to the hydraulic operation part, wherein when the second pump is stopped in the second state, a control that gradually decreases a target rotation speed of the second pump is performed, and 15rates at which the target rotation speed of the second pump decreases differ in a case where the second pump is stopped in an operation-allowed region and in a case where the second pump is stopped when the second pump is determined as in an operation-disallowed region.
Regarding claims 1, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the prior art to teach or render obvious the specific design features and locations set forth. Further, the claims require that control of the second pump be based on specific variables. It is noted that an office action from the People’s Republic of China indicates what would be a potential rejection under 35 U.S.C. 103. However, the obvious rational is based on a blanket assertion that a person having ordinary skill in the art “can easily think of using the electric oil pump to control at a target rotation speed reduction ration different from the operation-permitted region, which obviously requires no inventive work.” There is no showing of how or why (i.e., a benefit) a person having ordinary skill in the art would use a system in such a way. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0131735 teaches a hydraulic control system with a valve and two motors. However, the reference fails to teach or render obvious the control of the motors as set forth in the claims.
2019/0048899 teaches a hydraulic control system with a valve and two motors. However, the reference fails to teach or render obvious the control of the motors as set forth in the claims.
2019/0048898 teaches a hydraulic control system with a valve and two motors. However, the reference fails to teach or render obvious the control of the motors as set forth in the claims.
2015/0027570 teaches a hydraulic control system with a valve and two motors. However, the reference fails to teach or render obvious the control of the motors as set forth in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659